                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DANNY WILBER,

                       Petitioner,

               v.                                              Case No. 10-C-179

MICHAEL THURMER,

                       Respondent.


                    ORDER GRANTING MOTION TO EXPAND RECORD


        Petitioner in the above matter has filed a motion to expand the record with 322 pages of

additional documents and exhibits from the state court record. Respondent believes that only 6

of the documents are necessary or relevant to the issues raised in the habeas petition.

Nevertheless, Respondent does not object to the motion to expand the record.

        It appears that Petitioner has attached copies of each of the documents or exhibits from

the state court record with which he wishes to supplement the record before this court. Rather

than go through all 322 pages to determine which might have a bearing on the issues raised, the

court will simply grant the motion, since it requires no additional labor by any party. The motion

itself describes the additional parts of the record to be added and has attached to it copies thereof.

Upon the court’s granting of Petitioner’s motion, the attached exhibits shall be considered part of

this record.

        SO ORDERED at Green Bay, Wisconsin this 3rd day of February, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, District Judge
                                                       United States District Court
